Citation Nr: 0010779	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  97-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.

2.  Entitlement to service connection for residuals of first 
and second degree burns of the face and chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from November 1964 to 
November 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO), in 
San Juan, Puerto Rico, that granted service connection for 
PTSD and awarded a 50 percent disability evaluation and 
denied entitlement to service connection for residuals of 
burns.  

In the veteran's notice of disagreement received in May 1997, 
he mentioned for the first time a claim for a right ankle 
condition.  Such a claim has not been adjudicated by the RO, 
and it is referred for appropriate action.

The claim of entitlement to a higher evaluation for PTSD and 
for consideration of a claim of entitlement to total 
disability evaluation based on individual unemployability 
(TDIU) will be the subject of the remand that follows.

FINDING OF FACT

There is no medical evidence of current residuals of burns to 
the face, ears, or chest.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of burns to the face and chest is not well grounded, and 
there is no duty to assist on the part of the Department.  38 
U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In January 1995, the veteran filed a claim seeking service 
connection for, inter alia, gasoline scars of the face, 
stomach, and chest incurred in Vietnam.  

The veteran's service medical records show that he sustained 
first and second degree burns of the face and chest in 
September 1965 while burning brush with gasoline.  The 
clinical record shows that approximately 18 percent of his 
body surface was in first degree burns, and four percent was 
in second degree burns.  Some corneal staining of the right 
eye was observed, and a foreign body was removed from the 
right eye.  He was released from medical care for his burns 
ten days later.  On follow up for his right eye three days 
later, it was noted to be healed.  On his separation 
examination, no burn residuals were noted.

His VA treatment records from Bedford, Massachusetts VA 
hospital for treatment from December 1994 to February 1995 
were associated with the claims file.  They contain no 
reference to treatment for or complaints of burn residuals.

In February 1996, the veteran underwent a VA examination for 
burn scars.  He reported that he was burned on the left side 
of the face, chest, abdomen and back when lighting a garbage 
fire during installation of a military camp in 1965.  He said 
he was treated with local care of soap and water.  He 
indicated he had pain in the areas of the face, chest, and 
neck where he was burned.  On physical examination, there was 
no evidence of scar on the left side of the face, ears, 
abdomen, chest or back.  The diagnosis was residuals burns, 
by history.

VA treatment records from November 1995 to May 1997 contain 
no complaints of, treatment for, or diagnosis of burn 
residuals.



II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

The first responsibility of a claimant seeking entitlement to 
a benefit administered by VA is to present a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim for 
service connection requires three elements to be well 
grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

In this case there is competent evidence of injury in 
service.  However, there is no competent evidence of a 
current disability.  The veteran's burns in service were not 
shown on separation to have resulted in disability, and there 
is no evidence of complaints relating to them or treatment 
for them since 1965.  On VA examination, there were no 
residuals that could be identified by the examiner.  In 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992), the Court 
noted that, "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability...In the absence of 
proof of a present disability there can be no valid claim."  

In the absence of a present disability related to the 
veteran's burns in service, the claim is not plausible, and 
it must be denied.



REMAND

The veteran asserts that the assigned rating for his 
psychiatric disorder is too low and that he is unemployable 
because of it.  The RO has not adjudicated the inferred claim 
of entitlement to a total rating based on individual 
unemployability (TDIU).  When a veteran asserts that he is 
unemployable because of a service connected disability as to 
which he is seeking a higher evaluation, a claim for 
individual unemployability is implicated.  See VAOPGCPREC 6-
96.  On remand, the RO should ask the veteran to complete an 
application for individual unemployability, providing 
complete information about all education and employment.

There is an indication in the veteran's March 1999 
examination report that he has applied for and been denied 
Social Security benefits.  As these records may have a 
bearing on his claim for unemployability, he should be asked 
to provide information concerning where he filed his claim 
for Social Security disability benefits, and all medical and 
adjudicative records relating to his Social Security claim 
should be requested.

The veteran's VA treatment records for his PTSD from May 1997 
to the present should be associated with the claims file.

Thereafter, a social and industrial field survey should be 
accomplished, in accordance with the suggestion of the doctor 
who examined the veteran in March 1999.  It is noted that, at 
that examination, the veteran claimed not to know his street 
address.  He should be asked to provide it and told of the 
importance of providing it to his claim.  See 38 C.F.R. 
§ 3.159(c) (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Send the veteran an application for 
total disability based on individual 
unemployability (TDIU) and ask him to 
complete it and return it.  Notify him 
that the information requested is 
important in connection with his claim.  
Ask him to indicate where and when he 
filed a claim for Social Security 
disability benefits, and what the outcome 
of that claim was.  Ask him whether he 
has had treatment for his PTSD from any 
care providers other than VA, and, if so, 
to provide releases so those records may 
be requested. 

2.  Request the veteran's adjudication 
and medical records from the Social 
Security Administration when he provides 
information necessary to determine where 
he filed such a claim.  Associate all 
records with the claims file.

3.  Associate all VA treatment records 
from May 1997 to the present with the 
claims file.  If the veteran has provided 
releases for any private treatment 
records, request those records.  If any 
request for private treatment records is 
unsuccessful, notify the veteran so he 
may present those records, in keeping 
with his ultimate responsibility to 
present evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1999).

4.  Request a social and industrial field 
survey and associate the results with the 
claims file.  

5.  After the above development has been 
accomplished, return the claims file to 
the examiner who examined the veteran in 
March 1999, if available.  Ask the 
examiner to review the claims file and 
the evidence developed since he examined 
the veteran, including the social and 
industrial field survey suggested by the 
examiner.  The examiner is asked to 
discuss whether there are any changes to 
his report indicated by the additional 
evidence.  The effect of the veteran's 
service-connected PTSD on his 
employability should be discussed, in 
particular.

If the same examiner is not available to 
review the claims file, schedule the 
veteran for a VA psychiatric examination 
to assess the severity of his service-
connected PTSD, and its effect on his 
employability.

6.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999).

7.  Readjudicate the appellant's claim 
for a higher evaluation for his PTSD, to 
include consideration of claimed 
entitlement to TDIU.  If any claim is 
denied, provide a supplemental statement 
of the case to the veteran and his 
representative and allow an appropriate 
period for response.  Notify them of the 
time limits within which a substantive 
appeal must be filed in order to perfect 
an appeal of the issue of entitlement to 
TDIU.

Thereafter, the claim should be returned to the Board for 
further consideration, if appropriate.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


- 7 -


